FOR: Immediate Release CONTACT: Larry Lentych April24, 2008 574 235 2000 Andrea Short 574 235 2000 1ST SOURCE CORPORATION REPORTS INCREASE IN FIRST QUARTER INCOME, CASH DIVIDEND DECLARED South Bend, IN 1st Source Corporation (Nasdaq: SRCE), parent company of 1st Source Bank and First National Bank, Valparaiso, today reported net income of $9.35 million for the first quarter of 2008, an increase of 9.75 percent over the $8.52 million from the first quarter a year ago. Diluted net income per common share for the first quarter of 2008 amounted to $0.38, up 2.70 percent over the $0.37 from the first quarter of 2007. Christopher J. Murphy III, Chairman and Chief Executive Officer, commented on the first quarter by saying, "1st Source is pleased to be reporting improved earnings for the first quarter. We have had good performance on credit quality and are working diligently to remain appropriately reserved, well capitalized and flexible enough to bend with the current economic winds. However, 1st Source is not immune from the environment in which we operate. We have not been severely impacted as have many of our peers as we did not participate in sub-prime lending or real estate development lending. But, we are in a number of businesses that could be adversely affected by a prolonged recession and these include financing for heavy duty construction machinery, trucking, aircraft, the recreational vehicle and manufactured housing industry and other durable goods manufacturers. Our credit quality has declined only slightly as evidenced by a relatively normal 30-day delinquency rate of 0.71 percent at the end of March 2008, versus a very good delinquency rate of 0.25 percent at the end of the first quarter a year earlier." Mr.
